Corrected Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Stephen G. Adrian (Reg. No. 32,878) on Friday, January 14, 2022.

The application has been amended as follows: 

	IN THE TITLE:

	Replace the title “TOOL” with the title “TOOL HAVING A BORON DOPED DIAMOND COATING”.

Reasons for Allowance
Claims 1, 3 and 8-10 have been found allowable over the cited prior art of record.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious all the cumulative limitations of independent claim 1 with particular attention to “wherein the diamond coatings comprise a first set of diamond coatings having same thicknesses, a second set of diamond coatings having same thicknesses and a third set of diamond coatings having same thicknesses, laminated from the base material side of the tool to the surface layer side of the tool, wherein a boron concentration in the second layer of the diamond coating in the third set of diamond coatings on the surface layer side of the tool is greater than a boron concentration in the second layer of the diamond coating in the first set of diamond coatings on the base material, wherein a thickness of the first layer of diamond in the first set of diamond coatings is greater than a thickness of the first layer of diamond in the second set of diamond coatings, and a thickness of the first layer of diamond in the second set of diamond coatings is greater than a thickness of the first layer of diamond in the third set of diamond coatings, and wherein a thickness of the second layer of diamond in the first set of diamond coatings is greater than a thickness of the second layer of diamond in the second set of diamond coatings, and a thickness of the second layer of diamond in the second set of diamond coatings is greater than a thickness of the second layer of diamond in the third set of diamond coatings.”
United States Pre-Grant Patent Application Publication No. 2006/0115650 A1 to Hanyu (hereinafter “Hanyu”) teaches a tool (end mill 10) comprising: a base material (tool substrate 12): and a diamond coating (hard coating 20) formed on a surface of the base material (see paragraph [0044], Fig. 1A, and Fig. 1B), the diamond coating being formed as a coating of a diamond that at least partly contains boron (see paragraph [0045], teaching that the hard coating 20 includes the diamond layer 22 that is disposed on the surface of the tool substrate 12 and the outer layer 24 that is disposed on the diamond layer 22. The diamond layer 22 includes the 
However, there is no obvious reason to modify the teachings of Hanyu using any one of the Elkouby, Morstein or Quinto references and teach “wherein the diamond coatings comprise a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478. The examiner can normally be reached 8:30AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ross J. Christie/
Assistant Examiner, Work Group 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731